Citation Nr: 1547817	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-34 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for radiculopathy, claimed as radiating pain down to feet causing numbness. 

4.  Entitlement to service connection for atopic dermatitis, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for athlete's feet, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for muscle contraction headaches, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for nausea, diarrhea, and dehydration, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for nervous disorder, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for sleep disorder, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness. 

11.  Entitlement to service connection for sprained ankle.

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for bilateral tinnitus.

14.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

15.  Entitlement to service connection for sleep apnea.

16.   Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to May 1990, September 1990 to August 1991 and May 1994 to September 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 1996, November 2009, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

With regards to the claim for service connection for atopic dermatitis, athlete's feet and muscle contraction headaches, a review of the record reflects that the Veteran's original claim filed in March 1993 is still pending.  In an April 1996 rating decision, the RO denied entitlement to service connection for skin rashes, headaches, and athlete's foot.  In April 1996, the Veteran filed a notice of disagreement (NOD).  Here, the RO did not issue a statement of the case on the issue of entitlement to service connection for skin rashes, athlete's feet and muscle contraction headaches after receiving a timely notice of disagreement from the Veteran in April 1996.  Instead, the RO readjudicated these claims in April 1997, June 2005, and November 2009 rating decisions on the basis of whether new and material evidence had been received sufficient to reopen it.  This was an RO error as the original claim of entitlement to service connection for skin rashes, athlete's feet and muscle contraction headaches was still pending when it was readjudicated on the basis of new and material evidence in 1997, 2005, and 2009.  Thus, the Board has recharacterized these claims as stated on the title page of this decision.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased rating for service-connected PTSD has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a back disorder, radiculopathy, atrophic dermatitis, athlete's feet, muscle contraction headaches, nausea, diarrhea, dehydration, nervous disorder, sleep disorder, memory loss, sprained ankle, bilateral hearing loss, bilateral tinnitus, GERD, sleep apnea, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record evidence shows that in the April 1997 rating decision, the RO denied entitlement to service connection for back condition; the Veteran did not initiate an appeal and that rating decision became final.  

2.  In a November 2008 rating decision, the RO held that new and material evidence had not been submitted to reopen the claim for service connection for degenerative joint disease of the lumbar spine; the Veteran did not initiate an appeal and no new and material evidence was received within one year of the denial; the rating decision became final.   

3.  Evidence received since the November 2008 rating decision is not cumulative or and redundant and does raise a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative joint disease of the lumbar spine.  
CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied the Veteran's claim of entitlement to service connection for a back condition due to an undiagnosed illness is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The November 2008 rating decision that denied the Veteran's petition to reopen the previously denied claim of service connection for degenerative joint disease of the lumbar spine is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative joint disease of the lumbar spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this decision the Board is fully granting the Veteran's request to reopen his claim, and remanding the claim for service connection for further development, so no discussion of the VCAA is needed at this time.  

II.  New and Material 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for degenerative joint disease of the lumbar spine. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In April 1997, the RO issued a rating decision that denied the Veteran's original claim seeking service connection for a back condition due to an undiagnosed illness.  The RO found that the first evidence of a back disorder was not shown until a July 1996 VA examination provided a diagnosis of joint disease of the lumbar spine, nearly six years after the Veteran's discharge from active service.  The RO also pointed out that there were no service medical records available for review and that the Veteran had not submitted any medical evidence showing a back injury in service or shortly after discharge from active service.  Thereafter, the Veteran did not appeal this decision and the decision became final. 

In a November 2008 rating decision, the RO held that new and material evidence had not been submitted to reopen the claim for service connection for degenerative joint disease of the lumbar spine.  The Veteran did not initiate an appeal and no new and material evidence was received within one year of the denial.  The rating decision became final.   

In January 2009, the Veteran filed an informal claim to reopen his previously denied claim of entitlement to service connection for degenerative joint disease of the lumbar spine.  

In this case, the Board notes that after the issuance of the November 2008 rating decision partial service treatment records (dated in May 1994) were associated with the record in March 2009.  The Board notes that 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the instant case, the Board finds that the partial service treatment records received are not relevant to his claim for service connection for degenerative joint disease of the lumbar spine because they show no complaints of or treatment for a lumbar spine disorder, and do not otherwise show the condition of the Veteran's spine upon entrance and exit from the service.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable, and new and material evidence is required to reopen the Veteran's previously denied service connection claim.

Here, medical evidence added to the record since the November 2008 decision primarily consists of post-service private and VA treatment records referencing treatment of the Veteran's lumbar spine. Also added to the record is the transcript of the Veteran's Board hearing, as well as various written statements by the Veteran and his representative. 

The additionally received medical evidence is new in the sense that it was not previously before agency decision makers, and it is relevant, in that it documents treatment for a lumbar spine disability for which service connection is sought. Notably, however, these records include no medical opinion or comment even suggesting that a degenerative joint disease of the lumbar spine had its origins in, or is otherwise medically-related to, his last period of military service.  As such, the evidence does not pertain to unestablished facts needed to grant service connection.  

The Board, however, finds that testimony the Veteran provided at the Board hearing would trigger VA's duty to assist were the claim reopened.  Specifically, the Veteran provided sworn testimony at the hearing that suggested that he was hospitalized for his back for one week at a hospital in Mannheim, Germany in 1994.  The Veteran's testimony is presumed credible for the purpose of establishing whether new and material evidence has been submitted.  Justus, 3 Vet. App. at 513. This testimony directly relates to an element (in-service incurrence) necessary to substantiate the claim found missing in the prior denials.  New and material evidence having been presented, the claim for service connection for a back disorder is reopened and is addressed below.  


ORDER

New and material evidence has been received to reopen the claim for service connection for degenerative joint disease of the lumbar spine; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As noted above, the Veteran's service treatment records and service personnel records are unavailable.  VA has a heightened duty to assist the Veteran in developing a claim when medical records are lost in the government's custody.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005). 

At the April 2015 Board hearing, the Veteran testified that while stationed in Germersheim, Germany in 1994, he fell off an Army tank and injured his back.  The Veteran testified that he was treated at the Mannheim hospital for his back pain "radiating down [his] legs."  The Board recognizes that clinical/hospitalization records are often kept separate from other service treatment records.  The Board finds that a specific request should be made to obtain clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent.  38 C.F.R. § 3.159(c)(2) (2015).  Also, the Veteran underwent a VA back examination in July 1996; however, the examiner did not provide a nexus opinion.  The Board finds that a nexus opinion should be procured. 

The Veteran was afforded a VA skin examination in February 2014.  The VA examiner provided a diagnosis of dermatitis or eczema and infectious skin conditions or tinea pedis.  The Veteran reported that he was treated for eczema while on active duty during Desert Storm.  He reported also that he developed tinea pedis while in service.  The VA examiner opined that it is less likely than not that the Veteran's current skin condition, including rash of the body and tinea infection of his feet is caused by or a result of environmental exposures in the Gulf War.  In support of this conclusion, the VA examiner found that "both developed years after any possible Gulf War exposure."  

The Board notes that these medical findings that his skin conditions "developed years after any possible Gulf War exposure" do not appear to account for relevant evidence contained in the file.  Notably, at a July 1996 VA skin examination, the VA examiner reported that the Veteran had atopic dermatitis.  Upon physical examination, the Veteran was found to have atopic dermatitis on the antecubital regions bilaterally as well as both elbows.  The Veteran reported experiencing atopic dermatitis in his face and other areas in the past.  The examiner also noted that he had post-inflammatory changes on his right buttock.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that an addendum opinion must be procured.

Similarly, the Veteran was afforded a VA examination in February 2014 to determine the current nature and etiology of his muscle contraction headaches.  The examiner noted the Veteran's report of headaches that started 23 years ago.  The VA examiner confirmed a diagnosis of migraine headaches.   The VA examiner concluded that the Veteran had migraine headaches that reoccur several times weekly with several prostrating attacks each month by his history.  However, the examiner opined that there was "no evidence in the medical records that this headache disorder began in service or shortly following service."  The VA examiner noted that clinic notes go back to July 1996 but the first mention of headaches was in a December 2008 VA treatment record.  

The Board also notes that this medical finding does not appear to account for relevant evidence contained in the file.  At a July 1996 neurological examination, the Veteran complained of headaches which were not severe and frequent as they used to be.  The Veteran reported that at their worst, he would have two to three episodes each week and they would be throbbing frontal headaches that could last until he would take pain medication.  Most recently, the Veteran reported that his headaches have decreased in frequency and might now be either frontal or occipital and responds well to medication.  The Veteran estimated that he "had maybe one to two headaches now."  

Thus, the Board finds that an addendum opinion must be provided upon remand.  The February 2014 VA examiners should review the file, including the July 1996 VA examination findings of atrophic eczema and headaches and provide an addendum.      

Also, while on remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Lastly, the record shows that the April 1996 rating decision also denied service connection for nausea, diarrhea, and dehydration, to include as due to an undiagnosed illness, nervous disorder, to include as due to an undiagnosed illness, sleep disorder, to include as due to an undiagnosed illness, and memory loss, to include as due to an undiagnosed illness, as well as service connection for a sprained ankle.  The Veteran's April 1996 notice of disagreement was with the entire decision.  The RO did not issue a statement of the case that addressed this matter.  The record also reflects that the Veteran filed a notice of disagreement in March 2015 to a March 2015 rating decision that denied service connection for bilateral hearing loss, bilateral tinnitus, GERD, sleep apnea, and sinusitis.  The RO has not issued a Statement of the Case that addresses this matter.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case to the appellant and his representative concerning the issues of entitlement to service connection for nausea, diarrhea, and dehydration, to include as due to an undiagnosed illness, nervous disorder, to include as due to an undiagnosed illness, sleep disorder, to include as due to an undiagnosed illness, and memory loss, to include as due to an undiagnosed illness, as well as service connection for a sprained ankle, bilateral hearing loss, bilateral tinnitus, GERD, sleep apnea, and sinusitis in response to notice of disagreements filed by the Veteran in April 1996 and March 2015.  Thereafter, the appellant and his representative shall be afforded the appropriate period of time within which to respond.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal should this claim be returned to the Board for further appellate review. 38 C.F.R. §§ 20.202, 20.302 (2015).

2.  Contact the NPRC or any other appropriate custodian and specifically request service clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent for a back injury in 1994 at a hospital in Mannheim Germany while stationed at Germersheim, Germany.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

3. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Jackson VAMC since September 2014, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

4.  After all available records have been associated with the claims file, obtain an addendum opinion to the July 1996 VA examination to provide an opinion regarding the etiology of the Veteran's claimed back disability with radiculopathy. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The entire claims file and a copy of this Remand must be made available to the reviewing examiner, including treatment records from the Jackson VAMC as well as any additional medical evidence obtained on remand, and the examiner shall indicate in the addendum report that the claims file was reviewed.  After reviewing the record, the examiner should address the following:

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's back disability(s) is/are incurred in or as the result of his active duty service?  In so opining the examiner is advised of the following:  (a) the Veteran's service treatment records are unavailable and he had periods of service from January 1990 to May 1990, September 1990 to August 1991, and May 1994 to September 1994; and (b) the Veteran is presumed to have experienced back problems in 1990 and 1991, and that he fell off a tank in 1994 for which he received treatment for a week.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

5.  After all available records have been associated with the claims file, ask the February 2014 VA examiner (or another appropriate examiner if unavailable) to provide an addendum opinion regarding the etiology of the Veteran's claimed atrophic dermatitis and athlete's feet condition. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The entire claims file and a copy of this Remand must be made available to the reviewing examiner, including treatment records from the Jackson VAMC as well as any additional medical evidence obtained on remand, and the examiner shall indicate in the addendum report that the claims file was reviewed.  After reviewing the record, the examiner should address the following:

In light of the July 1996 VA skin examination, including the diagnosis of atopic dermatitis found on the antecubital regions bilaterally as well as both elbows and the Veteran's report of rashes on his face and other areas in the past, is it at least as likely as not (probability of at least 50 percent) that the Veteran's disability(s) is/are incurred in or as the result of his active duty service?  In so opining the examiner is advised of the following:  (a) the Veteran's service treatment records are unavailable and (b) the Veteran is presumed to have experienced skin problems in service. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

6.  After all available records have been associated with the claims file, ask the February 2014 VA examiner (or another appropriate examiner if unavailable) to provide an addendum opinion regarding the etiology of the Veteran's claimed muscle contraction headaches.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The entire claims file and a copy of this Remand must be made available to the reviewing examiner, including treatment records from the Jackson VAMC as well as any additional medical evidence obtained on remand, and the examiner shall indicate in the addendum report that the claims file was reviewed.  After reviewing the record, the examiner should address the following:

(a)  In light of the July 1996 VA neurologic examination, including the Veteran's complaints of headaches, is it at least as likely as not (probability of at least 50 percent) that the Veteran's disability(s) is/are incurred in or as the result of his active duty service?  In so opining the examiner is advised of the following:  (i) the Veteran's service treatment records are unavailable and (ii) the Veteran is presumed to have experienced headaches in service. 

(b)  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's headaches are a symptom OR caused by OR aggravated (i.e., worsened beyond normal progression) by the Veteran's service-connected PTSD? If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  In so opining the examiner is advised of the following:  the Veteran suggested that "smells" and dreams associated with his PTSD can trigger headaches (see April 3, 2015 Board transcript pages 20 to 25). 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

7.  To help avoid future remand, VA must ensure that all aforementioned request actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective measures should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

8.  Thereafter, readjudicate the issues of entitlement to service connection for a back disorder, radiculopathy, atrophic dermatitis, athlete's feet and muscle contraction headaches.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


